UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
HOBART CORPORATION, ) Case No. 3:13-ev-115-WHR
KELSEY-HAYES COMPANY, and )
NCR CORPORATION, ) J udge Walter H. Rice
)
Plaintiffs, ) ORDER
)
-VS- )
)
THE DAYTON POWER AND LIGHT )
COMPANY, et al., )
)
Defendants. )

This matter, having come before the Court on Defendant The Sherwin-Williams
Company Unopposed Motion for Extension of Time to File Reply Brief, and finding good cause to
grant the Motion, it is hereby

ORDERED THAT: The Sherwin-Williams Company's Reply to Plaintiff's

Response in Opposition to Sherwin-Williams’ Motion in Limine is due on December 6, 2019.

Dated: / 2-2 -| Lien Ge.
JUDGE WALTER HERBERT RICE
UNITED STATES DISTRICT JUDGE

 
